Citation Nr: 0822703	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1984 to July 1987 
and from August 1989 to November 1994.  He served in the 
Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to TDIU.  

In May 2007, the Board remanded the TDIU claim for 
development.  The Board also remanded three service 
connection claims for issuance of a statement of the case 
(SOC).  The RO issued an SOC in November 2007.  The veteran 
has not submitted a VA Form 9, Substantive Appeal, or other 
correspondence containing the necessary information.  Thus, 
the Board lacks jurisdiction to address the service 
connection claims.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2007 remand, the Board requested that an opinion 
be obtained from an appropriate specialist addressing whether 
it is at least as likely as not (50 percent or greater 
probability) that all service-connected disabilities would 
render the veteran unable to secure or follow a substantially 
gainful occupation.  The Board specified that the claims file 
and a list of all service-connected disabilities should be 
available to the physician for review.  Examination of the 
veteran was optional.  

Thereafter, the veteran was examined for post-traumatic 
stress disorder (PTSD).  It appears that no list of service-
connected disabilities was prepared for the clinical 
psychologist and the report suggests that few medical records 
were available for review.  It was felt that PTSD would not 
preclude employment, but no opinion concerning 
unemployability due to all service-connected disabilities was 
offered.   

In December 2007, the veteran's right ankle was examined.  
The report reflects that the right ankle disability would not 
preclude gainful employment.  No opinion concerning 
unemployability due to all service-connected disabilities was 
offered. 

In December 2007, the veteran also underwent a VA 
audiological evaluation.  The report reflects that hearing 
loss and tinnitus would not preclude gainful employment, but 
notes that he should work in a quiet environment.  No opinion 
concerning unemployability due to all service-connected 
disabilities was offered. 

The Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court stressed that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a).  As of this writing, the veteran's 
service-connected disabilities include: (1) PTSD, rated 50 
percent; (2) right ankle sprain, rated 20 percent; (3) 
tinnitus, rated 10 percent; and, (4) left ear hearing loss 
disability, rated zero percent.

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AOJ should arrange for an 
appropriate specialist (an M.D.) to offer 
a medical opinion.  The physician is 
asked to do the following:

I.  Note a review of the claims 
files.  As of this writing, the 
claims file reflects that service 
connection is in effect for PTSD, 
right ankle sprain, tinnitus, and 
left ear hearing loss.

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be re-examined if necessary.  

2.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claim.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
the medical opinion obtained above 
nevertheless indicates that the veteran 
is unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


